Citation Nr: 0821859	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-41 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Octavio A. Diaz Negron, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, inter alia, denied service 
connection for the veteran's right knee disorder.  

In an August 2004 statement, the veteran's attorney indicated 
that the veteran was claiming entitlement to service 
connection for a right knee scar and entitlement to special 
monthly compensation for the loss of use of his right knee 
under 38 U.S.C.A. § 1114(k) (2007).  These issues have not 
been developed for appellate review and, accordingly, are 
referred to the RO for appropriate action.

In January 2007, the Board remanded this case for additional 
development; it is again before the Board for appellate 
review. 


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
right knee disorder is related to service.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, 
active military service, not may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in May 2007 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a July 2007 rating decision and a December 2007 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until May 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.   The 
appellant was afforded a VA medical examination in June 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service treatment records reflect that the veteran injured 
his right knee is December 1969.  An x-ray revealed no 
fracture or dislocation or other abnormality.  A February 
1972 service treatment record shows that the veteran had a 
severe contusion on his right knee with a small abrasion on 
his right patella.  The examiner noted that his x-ray was 
within normal limits.  A compression bandage was applied.  
There are no other service treatment records that reflect a 
right knee disability.  The veteran's separation Report of 
Medical Examination shows no diagnosis of any right knee 
disorder.  

A November 1977 VA examination reflected that the veteran's 
joints were all normal.  VA medical records reflect that the 
veteran had back surgery in 1979.  An October 1979 VA medical 
records reflects that the veteran had residual right leg pain 
from a herniated nucleus pulposus and a December 1979 VA 
medical record shows that, after surgery, he reported that 
his "right knee fails."  A November 1983 private medical 
record reflects that the veteran had radiculopathy on his 
right side

A November 1998 VA x-ray of his right knee revealed 
chondrocalcinosis, degenerative joint disease and that both 
lateral and medial menisci were calcified.  A June 2001 VA x-
ray showed that the veteran had mild to moderate degenerative 
joint disease of his right knee.  An April 2002 VA x-ray 
report showed chondrocalcinosis and degenerative joint 
disease in the femoropatellar joint.  

A July 2002 private magnetic resonance imaging (MRI) study 
showed that the veteran had degenerative joint disease in the 
lateral femoro-tibial and patello-femoral compartments, torn 
lateral meniscus, medial meniscus posterior horn tear 
extending to midbody, join effusion and chondromalacia of the 
patellar.

VA medical records show that the veteran had a total right 
knee replacement in October 2002.  The summary of the 
veteran's condition revealed that he had limited ambulation 
aided with a one point cane due to right knee pain of 
approximately five years evolution.  The veteran was 
diagnosed with tricompartmental osteoarthritis and that, 
despite conservative treatment such as a knee brace, steroid 
infiltration, physical therapies, activity modification and 
non-steroid anti-inflammatory medications, he remained with a 
longstanding local pain.  

A September 2004 VA examination report shows that the veteran 
reported that he had hurt his right knee twice while on 
active duty, and that with time he began developing constant 
right knee pain and limitation of motion. The veteran 
indicated he had a right knee replacement surgery in March 
2003.  The veteran had right knee pain that continued 
occurring occasionally that was associated with swelling and 
heat.  He indicated that the pain was 6/10 in intensity, that 
he had a cracking sound upon motion of the right knee and 
that he had weakness of the right knee.  The examiner noted 
that, prior to the veteran's total knee replacement of his 
right knee, he was treated with multiple conservative 
treatments including anti-inflammatories, physical therapy 
modalities and joint infiltrations.  After the surgery, the 
veteran had pain flare-ups that occurred two times per month 
and lasted three to four days.  The diagnosis was status post 
right knee total joint replacement surgery due to mild-to-
moderate degenerative changes of the right knee demonstrated 
on right knee x-ray of Jun 28, 2001.  The examiner noted that 
service treatment records and the claims folder had been 
carefully reviewed, that there was evidence of right knee 
injuries during active military service and that the 
veteran's symptoms of right knee pain and limited motion were 
refractory to conservative management for which he required 
total knee replacement surgery.  The examiner then opined 
that the veteran's current knee condition was most likely 
than not related to his right knee injuries during military 
service.  

A June 2007 VA joints examination report shows that the 
veteran reported that he injured his knee in service in 1969 
and 1972, and that he had pain since that time.  He also 
reported that he required a right total knee replacement in 
2002 because of pain and locking problems.  The veteran was 
treated following surgery with physical therapy but still had 
pain, swelling and crepitation.  He was using naproxen and a 
hinge knee brace.  The examiner diagnosed right total knee 
replacement due to mild to moderate degenerative joint 
disease of the right knee.  The examiner opined that the 
veteran's right knee condition was not caused by or the 
result of service.  He noted that, in terms of the arthritis, 
there was no evidence on medical record, in the claims folder 
or on VA examination that the veteran had degenerative joint 
disease of his right knee within one year of discharge from 
service.   The examiner observed that there was evidence of 
right knee trauma noted in December 1969 and medical 
treatment in February 1972 for right knee trauma but that the 
examiner who performed the separation examination done in 
July 1973 didn't report any knee problems.  The examiner 
noted that there was no evidence of medical follow up within 
one year after military discharge found on medical record or 
VA record, and that there was a note dated in October 1972 as 
an evaluation consult and no know problems were found or 
reported at that moment.  The examiner also noted that in 
December 1979 there was a note that confirmed a "right knee 
fails" but that it was related to chronic lumbar 
radiculopathy as described in the note.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

While the September 2004 VA examiner reviewed the veteran's 
claims file prior to conducting the examination, she did not 
provide a rationale for her conclusion that the veteran's 
current knee condition was most likely than not related to 
his right knee injuries during military service.  She merely 
noted that the veteran had two injuries in service and that 
his right knee symptoms were refractory to conservative 
management and eventually resulted in surgery.  She did not 
offer an explanation as to why she concluded that his 
degenerative joint disease, which did not appear in the 
evidence of record until 1998, was related to the two 
incidents noted in his service treatment records, which did 
not reflect treatment for or a diagnosis of degenerative 
joint disease.  In addition, she did not acknowledge that 
there was no evidence of degenerative joint disease within 
one year of service.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, this medical opinion is inadequate because it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).   In contrast, the June 2007 VA 
examiner, in rendering his opinion that the veteran's right 
knee condition was not caused by or a result of service, 
noted that his separation examination did not reflect any 
right knee disorder and that there was no evidence of 
degenerative joint disease of the veteran's right knee while 
in service or for a year following service.  He acknowledged 
that the veteran's post-service treatment records reflect 
that the veteran had normal lower extremities in November 
1977 and observed that the veteran's right leg radiculopathy 
in beginning in 1979 was unrelated to his current condition.  
The Board finds that the June 2007 VA examiner provided a 
more comprehensive rationale, based on the evidence of 
record, for his opinion and, as such, this opinion is of more 
probative value than the September 2004 opinion.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current right knee condition and 
active service.  Service treatment records showed only two 
instances of a right knee problem, with normal x-rays and no 
diagnosis of a right knee condition on separation 
examination.  The November 1977 VA examination report 
reflected normal lower extremities.  While there is a 
notation that he had right leg pain and his right knee had 
given way in late 1979, this has been associated with his 
chronic lumbar radiculopathy.  The 2002 surgery report 
reflects the examiner's observation that the veteran's right 
knee issues had an evolution of five years, which is 
supported by the fact that the first medical evidence showing 
right knee difficulties, separate from his radiculopathy, is 
a November 1998 x-ray reflecting chondrocalcinosis, 
degenerative joint disease and that both lateral and medial 
menisci were calcified.  Finally, the September 2007 VA 
examiner's opinion, which the Board has assessed to be 
competent medical evidence, reflects the conclusion that the 
veteran's right knee condition was not caused by or a result 
of service.  As there is no medical evidence to fulfill the 
nexus requirement, service connection must be denied.  
Grottveit, supra.

The Board notes that the veteran was diagnosed with arthritis 
of his right knee, and that arthritis is a disorder for which 
presumptive service connection is available.  However, as 
there is no evidence in the claims file that the veteran's 
right knee arthritis manifested to a compensable degree 
within one year of his discharge, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

The veteran has contended he injured his right knee twice in 
service which led to his current right knee condition.  
However, as a layperson with no medical expertise, he is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


